                                                    FILED   "·
                                                    , 9:. S OFFICE
                            UNITED ST ATES DISTMct°COURT lT E D.N.Y.
                     FOR THE EASTERN DISTRI<;3.T OD'J            i:W~m10(       *
------------------------------------- X
WEI ZHANG, derivatively on behalf of                : LfiOO!<:LYN OFFICE
PARETEUM CORPORATION,                                        Case No. 1: l 9-cv-06811 -WFK-CLP

                        Plaintiff,

                V.                                               NOTICE OF VOLUNTARY
                                                                 DISMISSAL WITHOUT
ROBERT TURNER, EDWARD O ' DONNELL,                               PREJUDICE PURSUANT TO
DENIS MCCARTHY, VICTOR BOZZO, LUIS
                                                                 F.R.C.P. 41(A)(l)(A)(I)
JIMENEZ-TUNON, ROBERT LIPPERT,
LAURA HOLMES, and YVES VAN SANTE

                        Defendants,
-and-

 PARETEUM CORPORATION

                         Nominal Defend ant.
                                                    X




        Pursuant to F.R.C.P. 4l(a)(l) and 23. l(c) of the Federal Rules of Civil Procedure, Plaintiff

Wei Zhang hereby gives notice that the above-captioned action is voluntarily dismissed w ithout

prejudice against Defendants.

        Voluntary dismissal is appropriate under Fed. R. Civ. P. 4l(a)(I ) given that Defendants

have not answered the Complaint or filed a motion for summary judgment.

        Notice of this voluntary dismissal is not required under Fed. R. Civ. P. 23. l (c) because

neither Plaintiff nor Plaintiffs counsel have received or w ill receive any compensation for this

dismissal.



Dated: March 3, 2020                           Respectfully submitted,

                                               THE BROWN LAW FIRM, P.C.
             Timothy Brown
             240 Townsend Square
             Oyster Bay, NY 11 771
             Telephone: (516) 922-5427
             Facsimile: (516) 344-6204
             tbrown@thebrownlawfirm.net

             Attorneys for Plaintiff Wei Zhang




              s/WFK
       .
Dated: ~
      Broo
